 

_ RRL
UNITED STATES DESER&ET COURT

EASTERN DISRICT OF WISQNSIN —
BONG 25 P 3 3u-

 

UNITED STATES OF AMERICA, CLERK OF COURT

Plaintiff, 20 -CR- 14 5

v. Case No. 20-CR-
[18 USC 1343]
WILLIAM (BILL) COOK,

Defendant.

 

INDICTMENT

 

THE GRAND JURY CHARGES:
1. Atall times material to this indictment:

a. Braxton Environmental Services Corporation (“Braxton”) was an asbestos
abatement company with a business office located in Milwaukee, Wisconsin.

b. The defendant, William (Bill) Cook, was the primary owner and operator of
Braxton.

c. The Housing Authority for the City of Milwaukee (“HACM”) was the contracting
authority for the Westlawn Revitalization Project, a multimillion dollar project primarily funded
through the United States Department of Housing and Urban Development (“HUD”) with funds
derived from various federal initiatives.

d. Cook, doing business as Braxton, signed contracts as a subcontractor to Dakota
Intertek to provide asbestos abatement for Phases 2 and 3 of the demolition portion of the

Westlawn project. The Braxton subcontracts had a combined value of $515,056.

1

Case 2:20-cr-00146-JPS Filed 08/25/20 Page 1of4 Document 1
 

 

e. Contracts for federally funded public works projects exceeding $2,000 are
governed by federal labor laws, in particular the Davis-Bacon Act, which requires among other
things that contractors pay a “prevailing wage” to their laborers.

f. Prevailing wage rates are determined by the Department of Labor based on a
calculation of the prevailing wages for laborers working on similar projects in the local
community.

g. Due to the value of the contracts and the nature of the Westlawn Revitalization
funding, federal Davis-Bacon Act wage rates applied, requiring contractors and subcontractors
on that project to pay those rates to their workers.

h. Prevailing wage rates for the Westlawn project were set forth in the Official
Notices - Invitations to Bid and Addendums that HACM issued for Hazardous Materials
Abatement, Building Demolition and Site Clearance for demolition Phases 2 and 3 of the
Westlawn project.

i. The prevailing wage rates for asbestos workers on the Westlawn project were
divided into to two distinct rates, depending on whether the work was “mechanical,” which
carried a lower wage rate, or “non-mechanical,” which carried a higher rate. Each rate consisted
of a base amount and a required fringe.

The Scheme to Defraud
2. Between on or about June 16, 2017, and on or about April 30, 2018, in the State
and Eastern District of Wisconsin,
WILLIAM (BILL) COOK
knowingly devised a scheme to defraud and to obtain money by means of materially false and

fraudulent pretenses and representations. The scheme is as described in the following

2

Case 2:20-cr-00146-JPS Filed 08/25/20 Page 2 of 4 Document 1
 

paragraphs:

a. Throughout Braxton’s work on the Westlawn project, Cook failed to pay his
workers the correct higher wage rate for non-mechanical asbestos abatement, generally paying
them instead at the lower wage rate prescribed for mechanical abatement work.

b. When Cook did pay workers for non-mechanical abatement work, he failed to pay
them at the full prevailing wage rate for that work, paying them instead at the base rate, and
withholding the required fringe.

c. Throughout Braxton’s work on the Westlawn project, Cook failed to submit
required weekly Certified Payroll (CP) reports, thereby concealing from HACM his
underpayment of wages during the course of the project.

d. After the completion of Braxton’s work on the Westlawn project, Cook sought
final payment for the work, and in support of that request, he submitted and certified as true and
correct, false and fraudulent payroll reports (CP reports) for Phases 2 and 3 of the project. The
reports were false and fraudulent in that they falsely reported the amount and type of wages that
he had paid his employees for their work on the project. Specifically, the CP reports he certified
did not accurately reflect the type of work performed by each laborer named in the reports; did
not accurately reflect the rate of pay each laborer had received; and/or did not match the
paycheck number or net pay the workers had actually received. Cook inputted the false reports
into an LCP Tracker system which simultaneously transferred the data to LCP Tracker servers on
the east and west coasts where the data was stored.

e. As the result of Cook’s fraud scheme his employees were underpaid for their
work on Phases 2 and 3 of the demolition portion of the Westlawn Revitalization Project and

Cook retained and attempted to retain profits he was not entitled to have.

3

Case 2:20-cr-00146-JPS Filed 08/25/20 Page 3 o0f4 Document 1
 

Executions of the Scheme

3. On or about the dates set forth below, in the State and Eastern District of Wisconsin,
WILLIAM (BILL) COOK,
for the purpose of executing the above described scheme, knowingly caused to be transmitted in
interstate commerce wire communications that sent materially false and fraudulent payroll
information through the HACM established LCP Tracker system from a server located in
Milwaukee, Wisconsin, to servers where the data was maintained and stored in the states of

California, Washington and Virginia.

 

Count | Date Description of the Transmitted Data

 

One March 16, 2018 | Weekly Certified Payroll Reporting Forms: weeks ending
09/07/2017, 09/14/2017 & 09/21/2017

 

Two March 19, 2018 | Weekly Certified Payroll Reporting Forms: weeks ending
09/28/2017, 10/05/2017, 10/12/2017, 10/19/2017 & 10/26/2017

 

Three | April 3, 2018 Weekly Certified Payroll Reporting Forms: weeks ending
01/25/2018, 02/01/2018 & 02/08/2018

 

Four | April 4, 2018 Weekly Certified Payroll Reporting Forms: weeks ending
02/15/2018, 2/22/18 & 3/1/2018

 

 

 

 

 

Each in violation of Title 18, United States Code, Section 1343.

A TRUE BILL:

 

Date: g k<ho

feud A

MATTHEW D. KRUEGER
Unites States Attorney

 

4
Case 2:20-cr-00146-JPS Filed 08/25/20 Page 4of4 Document 1
